DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments and Response to Applicant’s Remarks
This action is in response to the amendment filed on February 25, 2021. Claims 35-39, 41-46, and 48-49 are currently pending and have been fully examined. Claims 1-34, 40, 47 and 50 have been cancelled by Applicant.
As agreed during the Interview on February 8, 2022, incorporating the content of dependent claims 40 and 47 into the independent claims 35 and 42, overcomes the 101 rejection.
With respect to the 112 rejections, Applicant’s amendment raise new issues.
For example, amended claims 35 and 42 recite “…the repository has a design canvas in the form of a design document…” However, the Specification is silent to the claim recitation. 
With respect to the 103 rejections, Applicant is of the opinion that the claim amendment “…wherein the final design is in the form of a graphical design asset.” Overcomes the prior art. The examiner respectfully disagrees and notes that Brogliatti at least in (Col. 4 l. 65-Col. 5 l. 25) teaches graphical assets. In addition, the examiner notes that the claim recitation “…wherein the final design is in the form of a graphical design asset,” Indicates non-functional descriptive material and therefore does not further limit the scope of the claim.
Applicant further argues that the prior art fails to teach “…interface interactively coupled to a repository of prepared design elements comprising a first design element and a second design element,” The examiner respectfully disagrees and notes that Lipscomb at least in ([0040]-[0041], [0051]) teaches preset templates (i.e., repository). In addition, Brogliatti at least in (Col. 4 l. 65-Col. 5 l. 25, Col. 8 ll. 30-65) teaches a digital image library (i.e., repository) and a design display. The examiner further notes that the claim amendment “the repository has a design canvas…” lacks support in the Specification and therefore constitutes new matter, because according to the Specification the design interface has a design canvas not the repository.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-39, 41 and 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 35 and 42, the claims as amended recite “…the repository has a design canvas in the form of a design document configured to receive the prepared design elements for modification and publication…” However, the Specification is silent to the above claim recitation.
According to the Specification ([0065]-[0066] of PGPub):

…design elements 602 are prepared for use in a design canvas 604. For graphic resources, the design elements 602 only consist of a single object or a group of objects. In practice, stock graphics lack backgrounds or background images and are configured for an alpha channel of the graphic other than for the graphic of the object to be transparent. Some design elements 602 can include semi-transparent settings such as a stock graphic of sunglasses or of a window. Since the design element 602 is an object, perspective, lighting, material properties, colors, styling, rendering effects, and other properties can change when used in a design.

…design interface 600 can be used for creating a design using the design elements 602 of the repository 106. Preferably, the design interface 600 primarily relies on a drag and drop design interaction, where resources from the repository 106 are used in combination to create customized designs. However, as will be appreciated by those with skill in the art with reference to this disclosure, design elements can be placed using other methods, such as, for example selecting a design element 602 from a textual search and indicating the coordinates on the design canvas 604 without dragging and dropping the design element 602, or by selecting the design which will then be placed on the design canvas 604 for manipulation by the user. The design interface 600 can be interactively coupled to the repository 106..…

Therefore, the design canvas as disclosed is a component of the design interface. But the Specification is silent to a repository having a design canvas. Therefore, the new language constitutes new matter.
For purpose of examination, claim 35 is interpreted as:
“…the design interface has a design canvas in the form of a design document configured to receive the prepared design elements for modification and publication,” 
Dependent claims 36-39, 41, 43-46 and 48-49 are also rejected for being directed to the limitations of the rejected claims 35 and 42.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 35-39, 41 and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 35 and 42, each claim recites “the design canvas of the design interface.” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 36-39, 41, 43-46 and 48-49 are also rejected for being directed to the limitations of the rejected claims 35 and 42.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-39 and 42-46 and 49 are rejected under 35 U.S.C. 103 as being  unpatentable over Lipscomb (US Patent Publication No. 2008/0184288) in view of Brogliatti et al. (US Patent No. 6,564,225), further in view of Meyers et al. (US Patent No. 7,805,680)
With respect to claims 35 and 42, Lipscomb teaches:
receiving, at a computer system, a first user input via a drag-and-drop interaction in a design interface… ([0035]-[0036])
…interface interactively coupled to a repository of prepared design elements comprising a first design element and a second design element, (preset templates, [0040]-[0041], [0051]) 
wherein the design interface has a design canvas in the form of a design document configured to receive the prepared design elements for modification and publication; (FIG. 7 items 702, 704, 706, 708, 710, [0034], [0041]-[0042], [0055], [0058]-[0059])
in response to the first user input, generating, via the computer system, a first version of a preliminary design by placing a watermarked version of a design element… (FIG. 7 items 702, 704, 706, 708, 710, [0048], [0052], [0055], [0058]-[0059], [0067], [0098]-[0099], Claim 15) 
receiving, at the computer system, a second user input, via the design interface of the comporting device, the second user input associated with a modification of the first version of the preliminary design; ([0037], [0096])
generating, via the computer system, a second version of the preliminary design in the design canvas of the design interface based on the modification; ([0034], [0041]-[0042], [0055], [0058]-[0059], FIG. 7 items 702, 704, 706, 708, 710, Claim 15)
receiving, at the computer system, a third user input via the design interface confirming the second version of the preliminary design; ([0034], [0040]-[0051], [0058], [0072], [0092]-[0104], Claim 8, FIGS. 10, 18, and 19)
in response to receiving the third user input via the design interface confirming the second version of the preliminary design, displaying, via the computer system, a payment screen with the price for the at least one of the first design element and the second design element; (FIG. 9, [0058])
receiving, via the computer system, an indication that a payment for the price has been submitted; (FIG. 9, [0058])
in response to receiving the indication that the payment for the price has been submitted, publishing, via the computer system, the second version of the preliminary design to a final design, the publishing including removing a watermark from the watermarked version of the first design element and the second element... ([0034], [0040]-[0051], [0058], [0072], [0092]-[0104], Claim 8, FIGS. 10, 18, and 19)
In addition, with respect to claim 42, Lipscomb teaches:
a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, causes the processor to perform the steps of …  ([0109])
Lipscomb does not explicitly teach:
… a preliminary design that includes a first design element and a second design element; 
the first version of the preliminary design by placing a watermarked version of  the first design element and the second design element in the design canvas…
determining, via the computer system, a price for at least one of the first design element and the second design element based on (i) a first pixel area that is visible in the design canvas in the at least one of the first design element and the second design element and (ii) a licensing model assigned to the at least one of the first design element and the second design element;
…wherein the final design is in the form of a graphical design asset.
However, Brogliatti et al. teach:
… a preliminary design that includes a first design element and a second design element; (FIG. 5A, Col. 7 l. 49 –Col. 9 l. 22) 
the first version of the preliminary design by placing a watermarked version of  the first design element and the second design element; (FIGS. 5A-5C, Col. 7 l. 49 –Col. 9 l. 22, Claim 35)
…wherein the final design is in the form of a graphical design asset.(Col. 4 l. 65-Col. 5 l. 25)
The examiner notes that the claim recitation “…wherein the final design is in the form of a graphical design asset.” Indicates non-functional descriptive material and therefore does not further limit the scope of the claim.
In addition, Brogliatti et al. teach:
interactively coupled to a repository of prepared design elements comprising a first design element and a second design element, wherein the design interface has a design canvas in the form of a design document configured to receive the prepared design elements for modification and publication; (digital image library, Col. 4 l. 65-Col. 5 l. 25, Col. 8 ll. 30-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital image library of Brogliatti et al., into the advertisement design system of Lipscomb, in order to provide multiple design elements to the user to use in a design. (Brogliatti et al., Abstract, Col. 3 ll. 45-61)
Lipscomb and Brogliatti et al. do not specifically teach:
determining, via the computer system, a price for at least one of the first design element and the second design element based on (i) a first pixel area that is visible in the design canvas in the at least one of the first design element and the second design element and (ii) a licensing model assigned to the at least one of the first design element and the second design element;
However, Meyers et al. teach:
determining, via the computer system, a price for at least one of the first design element and the second design element based on (i) a first pixel area that is visible in the design canvas in the at least one of the first design element and the second design element, and (ii) a licensing model assigned to the at least one of the first design element and the second design element; (“Pixel times time” payment scheme: Col. 6 l. 38-Col. 7 l. 51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visibility-based payment and pixel times time payment scheme, as taught by Meyers et al. into the advertisement design system of Lipscomb, in order to provide precise process of display content. (Meyers et al., Abstract, Col. 3 ll. 36-49)
In addition, Meyers et al. teach:
wherein the design interface has a design canvas in the form of a design document configured to receive the prepared design elements for modification and publication; (Col. 7 ll. 9-43)
With respect to claims 36 and 43, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
modifying via the computer system, the preliminary design based on one or more design layout parameters of a design template. ([0045]-[0047], [0050]-[0053])
With respect to claims 37 and 44, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
Generating, via the computer system, a first price for the first design element and a second price for the second design element. (FIGS. 8, 9, 15, [0095]-[0096], [0101]) 
With respect to claims 38 and 45, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
generating, via the computer system, a preview of the final design, the preview containing the watermarked version of the first design element and the second design element. ([0056]-[0058], FIGS. 8 and 9)
With respect to claims 39 and 46, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
sending, via the computer system, a link or an image corresponding to the preview. ([0056]-[0058], FIGS. 8 and 9)
With respect to claims 41 and 48, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claims 35 and 42.
Moreover, Meyers et al. teach:
the charge for the at least one of the first design element and the second design element in the final design is further determined via the computer system based on a second pixel area that is not visible in the design canvas in the at least one of the first design element and the second design element in the final design. (FIG. 6, Col. 6 l. 50-Col. 7 l. 43, Col. 9 ml. 48-Col. 10 l. 3)
With respect to claim 49, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claim 42.
Moreover, Lipscomb teaches:
wherein the modification associated with the second user input includes positioning, rotating, transforming, arranging, aligning, grouping, scaling, patterning, editing, duplicating, mirroring, masking, or augmenting the first design element or the second design element. ([0048]-[0050])













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarr et al. (US 2006/0031089), Krone et al. (US 2007/0164554), Stone et al. (US 2002/0080964)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685

                                                                                                                                                                                                                                                                                                                                                                                                  /STEVEN S KIM/         Primary Examiner, Art Unit 3685